IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                         : NO. 456
APPOINTMENT TO                                 : JUDICIAL ADMINISTRATION DOCKET
ADMINISTRATIVE GOVERNING BOARD                 :
OF THE FIRST JUDICIAL DISTRICT                 :
                                               :


                                           ORDER



PER CURIAM:



      AND NOW, this 30th day of December, 2015, the Honorable Margaret T. Murphy is

hereby appointed Chair of the Administrative Governing Board of the First Judicial District

of Pennsylvania on an interim basis.

      Mr. Justice Eakin did not participate in the decision of this matter.